Case 1:19-cv-00293-PAB-STV Document 26 Filed 05/15/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


     Civil Action No. 19-00293-PAB-STV

     GILBERT T. TSO

            Plaintiff,
     v.

     REBECCA MURRAY. et al,


     Defendants.
                                 JOINT MOTION FOR STAY


            Pursuant to Fed. R. Civ. P. 26, Elizabeth A. Starrs, Ross B.H.

     Buchanan, David H. Goldberg, Barry Pardus, Michael Dixon, Cynthia

     Coffman, 2nd District Court, Denver County, CO, the Colorado Department of

     Human Services (“DHS”), and the Colorado Division of Motor Vehicles

     (“DMV”) (collectively, the “Colorado Defendants”) and City and County of Denver,

     Denver Department of Human Services, Monica Jackson, Lara Delka, Christian Maddy,

     Jennifer Adelmann, and Don Mares (collectively, the “Denver Defendants”) hereby

     request a stay of discovery and state as follows:

                D.C. COLO. LCiv.R 7.1(a) CERTIFICATION OF CONFERRAL

            The undersigned certify that she conferred with Gilbert T. Tso, plaintiff pro se,

     concerning this Motion. Mr. Tso objects to the relief sought herein. No other party

     objects.




                                                  1
Case 1:19-cv-00293-PAB-STV Document 26 Filed 05/15/19 USDC Colorado Page 2 of 5




                                   FACTUAL BACKGROUND

            1.      Mr. Tso filed a Verified Complaint [ECF # 1] hoping to stop the Colorado

     Defendants and Denver Defendants from garnishing his assets to satisfy his child support

     obligations. Mr. Tso accuses the Colorado Defendants and the Denver Defendants of

     Racketeer Influenced and Corruption Organization Act (“RICO”) and § 1983 violations.

     ECF # 1. He also alleges a claim under Colo. Rev. Stat. § 18-17-104, the Colorado

     Organized Crime Control Act (the COOCA”). Id.

            2.      The Colorado Defendants moved to dismiss Mr. Tso’s claims, questioning

     the subject matter jurisdiction of this Court by asserting, among other defenses, that the

     Eleventh Amendment bars Mr. Tso’s claims against the Colorado’s agencies and the

     official capacity claims against Colorado’s employees. See The Colorado Defendants’

     Motion to Dismiss ECF # 20 at pp. 3-4. Additionally, the Colorado Defendants asserted

     qualified immunity as a defense to the individual capacity claims. Id. at p. 7.

            3.      The Denver Defendants also moved to dismiss Mr. Tso’s claims. See The

     Denver Defendants’ Motion to Dismiss at ECF# 6. The Denver Defendants argued the

     Eleventh Amendment bars all claims against the governmental entities and all official

     capacity claims against its employees. Id. at p. 5. The Denver Defendants also moved to

     dismiss all individual capacity claims based upon qualified immunity. Id. at PP. 6-7.

            4.      An order granting both motions to dismiss would fully and finally dispose

     of Mr. Tso’s entire lawsuit against these Defendants without discovery.




                                                  2
Case 1:19-cv-00293-PAB-STV Document 26 Filed 05/15/19 USDC Colorado Page 3 of 5




                                       LEGAL ARGUMENT


            5.      Rule 26 permits the Court to “make any order which justice requires to

     protect a party… from annoyance, embarrassment, oppression, or undue burden or

     expense.” In this case, engaging in discovery will be an undue burden and expense,

     particularly if the Court later grants the Colorado Defendants and Denver Defendants’

     respective motions. Considering the String Cheese Incident, LLC v. Stylus Shows, Inc.,

     2006 U.S. Dist. LEXIS 97388 factors, this Court should exercise its discretionary ability

     to stay discovery until the court determines whether it has subject matter jurisdiction and

     whether the defendants sued in their individual capacity have immunity.

            6.      If the Court determines that it lacks subject matter jurisdiction, it must

     dismiss this action. Fed. R. Civ. P. 12(h)(3). As relevant to this motion, these

     Defendants contest going forward with discovery on two grounds. First, Mr. Tso asserts

     claims against state and city officials, who pursuant to the Eleventh Amendment, cannot

     be sued in federal court. See Moss v. Kopp, 559 F.3d 1155, 1168 n. 13 (10th Cir. 2009).

     “If the Eleventh Amendment applies, it confers total immunity from suit, not merely a

     defense to liability.” Ambus v. Granite Bd. Of Educ., 995 F.2d 992, 994 (10th Cir.

     1993). This means the Colorado Defendants and Denver Defendants are immune from

     the burdens associated with litigation, including discovery. The “value to the States of

     their Eleventh Amendment immunity, like the benefit conferred by qualified immunity to

     individual officials, is for the most part lost as litigation proceeds past motion practice.”

     Puerto Rico Aqueduct & Sewer Auth. V. Metcalf & Eddy, Inc., 506 U.S. 139, 145 (1993).

            7.      Second, Elizabeth A. Starrs, Ross B.H. Buchanan, David H. Goldberg,

     Monica Jackson, Lara Delka, Christian Maddy, Jennifer Adelmann, and Don Mares


                                                    3
Case 1:19-cv-00293-PAB-STV Document 26 Filed 05/15/19 USDC Colorado Page 4 of 5




     assert qualified immunity. When a defendant asserts qualified immunity, the district

     court should stay discovery until the immunity issue is resolved, Workman v. Jordan, 958

     F.2d 332, 336 (10th Cir. 1992), and public employees “are entitled to have such

     immunity determined as a threshold issue of law before incurring the burdens of

     litigation.” Mitchel v. Forsyth, 472 U.S. 511, 526 (1985). “[T]he driving force behind

     creation of the qualified immunity doctrine was a desire to ensure that insubstantial

     claims against government officials will be resolved prior to discovery," Pearson v.

     Callahan, 555 U.S. 223, 231 (2009) (emphasis added). Qualified immunity is an

     entitlement to immunity from suit and other demands of litigation. Workman v. Jordan,

     958 F.2d 332, 336 (10th Cir. 1992).

            8.      Permitting discovery to proceed would impose on Elizabeth A. Starrs,

     Ross B.H. Buchanan, David H. Goldberg, Monica Jackson, Lara Delka, Christian Maddy,

     Jennifer Adelmann, and Don Mares the burdens of pretrial litigation, which would

     distract from their performance of their official duties. Harlow v. Fitzgerald, 457 U.S.

     800, 816-17 (1982) (all pretrial matters such as discovery should be avoided where

     possible because of their disruptive effect on government operations). The burden on the

     Colorado Defendants and Denver Defendants expending time on discovery as opposed to

     their official duties, when the claims against them will likely be dismissed, outweighs any

     prejudice to Mr. Tso. See Benton v. Town of S. Fork & Police Dep’t, 2012 U.S. dist.

     LEXIS 132901, at * 15 (D. Colo. 2012).

            9.      The granting of this motion will serve the interest of justice and conserve

     legal resources and judicial time.




                                                  4
Case 1:19-cv-00293-PAB-STV Document 26 Filed 05/15/19 USDC Colorado Page 5 of 5




            WHEREFORE, the Colorado Defendants and Denver Defendants respectfully

     request that the Court stay all discovery pending ruling on their respective motions to

     dismiss.

            Dated: May 15, 2018.


      OFFICE OF THE CITY ATTORNEY                      PHILLIP J. WEISER
      Human Services Section                           Attorney General

      s/ Robert A. Wolf                                s/ Allison R. Ailer
      Robert A. Wolf                                   ALLISON R. AILER*
      Assistant City Attorney                          Assistant Attorney General
      1200 Federal Boulevard, 4th Floor                Civil Litigation & Employment Section
      Denver, CO 80204
      Telephone: (720) 944-2626                        1300 Broadway, 10th Floor
      E-mail: robert.wolf@denvergov.org                Denver, CO 80203
      Attorneys for the Denver Defendants              Telephone: (720) 508-6617
                                                       FAX: (720) 508-6032
                                                       Email: allison.ailer@coag.gov
                                                       Attorneys for the Colorado Defendants

                                                       *Counsel of Record


                                    CERTIFICATE OF SERVICE

            I certify that I served the foregoing JOINT MOTION TO STAY upon all parties

     herein by e-filing with the CM/ECF system maintained by the court or by depositing copies

     of same in the United State mail, first-class postage prepaid, at Denver, Colorado, this 15th

     day of May, 2019 addressed as follows:


     Gilbert T. Tso, Pro se
     3700 Quebec Street #100-228
     Denver, CO 80207
     Gilbert.tso@gmail.com


                                                  s/ Denise Munger



                                                   5
